Title: To James Madison from James Monroe, 12 January 1804
From: Monroe, James
To: Madison, James



private
Dear Sir
London Jany 12. 1804.
I enclose you the letter from Mr. Livingston wh. was referr’d to in my publick one of the 9th. It is to be presumed that this affr. is ended between him & me. I have adverted to the guaranty in my publick letter in all the lights in wh. it seemed to be applicable to the existing state of affrs. in relation to France & Spain. It appears probable that it may be necessary that some person shod. proceed to Spain, as soon as the ratifications & stock are sent over to France. Dispatch is important to every party especially to us; or rather it is so to France & the UStates. France will want the stock; & the UStates may find an interest in delaying the delivery of it or part of it, till Spain relinquishes her claim to Louisiana. The UStates may be benifited by treating at the sametime, & under the pressure of the same circumstances, with Spain for the other objects we have to adjust there. I am satisfied by many circumstances that this power (G. B.) looks to the affr. with Spn. in the light I mentioned in my publick letter. I am inclined to believe she wod. be glad of such a rupture, in the expectation it might connect us with her eventually against France & Spain; and I think it not improbable that she holds a tone of moderation at this time to Spain, to leave her at greater liberty to resist us. I do not think that she is under any engagment to Spain on the subject, & am convinc’d, if Spain becomes a party to the war, it will be by this power declaring agnst her. The prospect of the French in menacing an invasion, aided by our adjustment with France was, I presume the motive for having Spain neutral. Shod. the invasion be declined, & the spirits of the nation & its govt. feel an extry. elevation there is nothing more likely than that war will be declard against Spain. In every view it is proper that some one shod. be on the ground to profit of circumstances, & bring our affrs. to an happy conclusion. You observe by Mr. L:s letter that the guaranty has produc’d a favorable effect with the French govt., & that its aid will be given to other objects with Spain; it will of course be given to that wh. has since occurr’d, the reconciling Spn. to our title. I expect daily to receive yr. instructions on those points & especially on that of going or not going to Spain. I shod. have no hesitation on that head, but for the intimation contd. in yr. letter of  not to proceed till instructed so to do, unless I saw some strong inducment; for the intimation wh. I gave you, that personally I was not anxious on the subject, and wished the President without feeling any restraint by my being already appointed, to take the step wh. on a full view of all circumstances appear’d to be best, & thirdly for some newspaper accts wh. I have seen of another appointment. I shall nevertheless hold myself in readiness to move on a moments warning; & shall certainly move, thro’ Paris on to Madrid, if I find the occasion presses, and I see clearly that no other appointmt. is made, altho’ I may receive no new instructions from you, as I shall expect them on the way, or on my arrival there. In any event to obtain a recognition of our title as a preliminary to a treaty on other points may be useful. It will remove the anxiety of France abt. the stock, in case any restraint shod. be made on the delivery of any part till such recognition is obtained.
On the subject of funds I hope I shall [be] accomodated in the manner heretofore proposed. I find by experience that the accts. heretofore given you of the expences of this place, in the daily disbursements fall considerably short of what they prove to be. In the last month I entertd. only two small parties of americans, one of them the family of Mr. Kortright the cousin of Mrs. Monroe, brother of Mrs. Yard, who resides in this country, circumstances I mention merely to shew they were little more than family parties, & my expences for the month exclusive of House rent, servants hire, groceries of every kind, wine, carriage horses, &c, or in other words for marketing cost me £69:15:3. strg. When you add the cost of groceries, of beer & ale for servants, the latter article of wh. costs for them, according to the usage of other families 5s:9d pr. day, & wine for ourselves, the table expences are proportionately encreased. The above sketch is formed on four weeks, or 28. days. that being the mode in wh. the butcher, fish monger &c keep & settle their accts. But when you add the other charges of house rent, hire of horses for carriage (120. guineas pr. year) a mode adopted by most people here in preference to buying them, the charge of wearing apparel, servants hire & cloaths, & the frequent other calls for money for incedental expences, wh. form a heavy item every where, but more so here than elsewhere, you will have a just estimate of my situation. I mentioned to you sometime since that I had recd. the three thousand dolrs. wh. you had plac’d here for me, in Paris—& that to fix me here, I had been forc’d to draw considerably in advance on my salary, besides I am in arrears here for sundry articles wh. were indispensable, to no great amt. it is true, but yet something. It is usual to give some credit, wh. I have availed myself of in some cases. Sir Francis Baring has requested me to inform him in what form he shall make out my acct., for the surplus exceeding my salary at 9000. dolrs. per anm. If I am allowed my outfit here, deducting the 3000 dolrs. recd. in France from it, so as for Sir Francis Baring to give me credit for six thousand, that will be his answer as that sum is more than I have drawn. I shall tell him simply to place what is due for my Salary to that acct., & to state the surplus as advanc’d to my order for wh. I am to be accountable to our govt. I may mention that the affair of the outfit is not finally & decisively arranged, as entertainment on the salary is out of the question, since to subsist alone, in a creditable house, will exceed it, I flatter myself it will be found just and proper to yield the accomodation desird, that is to let me have the outfit for this place & leave the other to acct. on my return to the UStates: to allow half an outfit for France, & the same for Spain in case I go there, or the whole of my expences in the latter trip as was done to Mr Pinkney & Mr. Short. The President mentioned to me that half an outfit wod. be allowed to a minister who shod. be remov’d from one govt. to another; I think it will be admitted that at least the same ought to be allowed to one who goes from the UStates to a foreign power, he paying his passage & all charges from the time he leaves home till he gets to the metropolis where he goes, which with a family must be considerable, & in my case was peculiarly hard as I had to pay ½. a passage in a ship wh. was previously engaged in wh. I did not sail, being detained by the proceedings in Congress & other causes of a publick nature. The ordinary charges attending a mission from the UStates, wod. leave but little of the 4500. dolrs., for the purchase of a carriage and other indispensible objects on his arrival there, so that if the pay is only equal to the expence, as you may be assurd is the most that can be said of it, on the most œco⟨no⟩mick plan, (Mr. Livingston says his is not more than ⅓. his disbursements), you will perceive that the missionary must lose rather than gain by the service. The personal equipment (to escape ridicule) is a very heavy item. Nothing that you bring from america will do in France; nothing that you bring from France will serve here. If half an outfit is allowed for France, I really think that I ought to be allowed the sum pd. for my passage in the ship in wh. I did not sail; and even the extry. expences for attendance at the federal city, tho’ abt. the latter object I am indifferent. The first seems too reasonable to be objected to, as it was a loss not by my means nor for my accomodation but that of the publick. I accepted the appointment as you know as soon as I was apprized of it, and made no delay on my own acct., a few days excepted. I have dwelt longer on this subject than I intended, it being a very interesting one to me. I wish nothing that on fair view is not consistent with the system of the President, with strict œconomy, & wh. must not be granted & even soon enlarged to others. I beg you to make my best regards to him, to yr. family, & believe me sincerely yr. friend & servt.
Jas. Monroe
 

   
   RC (DLC: Rives Collection, Madison Papers). For enclosure, see n. 1.




   
   Monroe apparently enclosed a copy of Livingston to Monroe, 25 Nov. 1803 (DNA: RG 59, DD, Great Britain, vol. 12; 4 pp.), in which Livingston defended his initial refusal to advance funds to France and agreed to do so in accordance with JM’s wishes.



   
   Blank left in RC. Monroe referred to JM’s second letter of 29 Sept. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:471).



   
   For Monroe’s earlier references to the mission to Spain, see Monroe to JM, 11 Aug. (second letter) and 17 Sept. 1803 (ibid., 5:294–98, 433–43).



   
   For the most detailed of Monroe’s several previous discussions of his financial situation, see Monroe to JM, 17 Sept. 1803 (ibid., 5:433–43).



   
   See Monroe to JM, 17 Sept. 1803 (ibid., 5:433–43).


